CLARK, C. J., dissenting.
The bill of indictment is as follows: "The jurors for the State, upon their oaths, present that Tony Little, late of the county of Anson, on the 9th day of October, in the year of our Lord 1915, with force and arms, at and in the county aforesaid, did wilfully and unlawfully (806)  transport from Florence, South Carolina, and bring into the State of North Carolina, certain spirituous or vinous liquor in a quantity or quantities greater than one quart, the said liquor or a part thereof being for the purpose of delivery to persons whose names are unknown to the jurors, against the form of the statute in such cases made and provided and against the peace and dignity of the State."
On the trial the jury rendered the following special verdict: "The jury impaneled in this cause find the following to be the facts in this case: On the ______ day of November, 1915, the defendant, in Florence, S.C., purchased four quarts of whiskey, one quart of this being for himself and one quart for each of the following persons: B. F. Gulledge, Jr., Mallie Gulledge, and George Gaddy. He got upon the train in Florence, S.C., and came to Wadesboro, Anson County, N.C. with the whiskey, intending to use one quart for himself and deliver one quart to each of the three persons above named, who resided in Anson County. If upon these facts the court is of the opinion that the defendant is guilty, we return `Guilty' to be our verdict; if the court is of the opinion that upon these facts the defendant is not guilty, we return as our verdict `Not guilty.'"
"The court being of opinion, under the special verdict in this case, that the defendant is guilty under the law, the verdict of guilty is entered."
Judgment on the verdict, and defendant excepted and appealed.
The validity of the act of Congress, commonly known as the Webb-Kenyon Law, chapter 90, Public Statutes Anno. Supp., 1914, *Page 887 
p. 208, and our State legislation passed in reference thereto, notably chapter 97, Laws 1915, and chapter 44, 1913, has been established in this jurisdiction so far as the question can be settled by State decision. Glennv. Express Co., 170 N.C. 286; S. v. R. R., 169 N.C. 295, and other like cases.
As a matter of form, in respect to the feature of the charge that the unlawful delivery of the quantity specified was to "a person or persons to the jurors unknown," the bill of indictment has been held sufficient,S. v. Dowdy, 145 N.C. 432; S. v. Tisdale, 145 N.C. 422; and the principal question presented is whether, on the facts contained in the special verdict, the defendant is guilty of the offense, under the statute, charged against him in the bill. The part of the law more directly relevant to the inquiry, chapter 97, Laws 1915, section 1, is as follows: "That it shall be unlawful for any person, firm, or corporation, or any agent, officer, or employee thereof to ship, transport, carry, or deliver, in any manner or by any means whatsoever for hire or otherwise, in any one package or at any one time, from a point within or without this     (807) State, to any person, firm, or corporation in this State, any spirituous or vinous liquor or intoxicating bitters in a quantity greater than one quart or any malt liquors in a quantity greater than five gallons; and it shall be unlawful for any spirituous or vinous liquors or intoxicating bitters so shipped, transported, carried, or delivered in any one package to be contained in more than one receptacle."
From a perusal of this section it appears that the provision creates and was intended to create two offenses:
1. That of carrying or transporting in this State, or from a point within or without the State, by any person, firm, or corporation, to or for any other person, firm, or corporation, in one package or at one and the same time, more than one quart of spirituous liquors.
2. That of so carrying or transporting spirituous or malt liquors in any quantity where the packages for such person are contained in more than one receptacle, that is, each package shall be carried for and go to its owner as a distinct and separate parcel.
The bill of indictment, drawn under the first clause of the section, charges that the defendant unlawfully brought into this State certain spirituous liquors, in quantities greater than one quart, to be delivered to a person or persons to the jurors unknown, and the facts established in the special verdict are that he brought four quarts of whiskey in Florence, S.C., and brought the same into the State, one quart being for himself and one quart each for three other designated persons.
According to these findings, it has not been shown that the defendant has committed the offense against the statute, as charged against him in the bill, of bringing into this State in "any one package or at any one *Page 888 
time," for delivery to another, any spirituous liquors in quantities greater than one quart. Whether, on the facts as they existed, the defendant may have been guilty under the second clause of the section by reason of the manner in which the whiskey was packed and transported or carried by him is not before us. Such as offense is not charged in the bill nor are the facts established relevant to and controlling on such an issue.
On the charge as now made and the facts contained in the verdict, we are of opinion that his Honor should have directed a verdict of not guilty to be entered. This will be certified, that the verdict be entered as indicated and the prisoner discharged.
Reversed.